Citation Nr: 1144970	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-04 813	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is a requirement of new and material evidence to reopen a claim for service connection for residuals of a left eye injury.

2.  Entitlement to service connection for residuals of a left eye injury.

3.  Entitlement to service connection for a left ankle disorder, including arthritis.

4.  Entitlement to service connection for a right ankle disorder, including arthritis.

5.  Entitlement to service connection for a right leg disorder, including arthritis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1946 to February 1947. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board issued a decision in June 2008 determining the Veteran had not submitted new and material evidence to reopen his previously denied claims for service connection for residuals of left eye and jaw injuries.  The Board also denied his claims for service connection for left ankle, right ankle, and right leg disorders.  He appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). 

In March 2009, the Court issued a single judge, memorandum decision vacating the Board's decision denying these claims (except the claim concerning the jaw, which the Court determined the Veteran had abandoned).  The Court then proceeded to remand these claims to the Board for further development and readjudication in compliance with directives specified.  The Court entered judgment in April 2009. 

So to comply with the Court's memorandum decision, the Board remanded the claims to the RO in March 2010. 

In April 2010, the Veteran's attorney submitted a letter from a private physician (M. G., M.D.) indicating the Veteran has a herniated disc of his lumbar spine, as well as joint degeneration in his hips and knees.  The statement further indicates that, in his medical history, he had described a jeep accident while in the Army, and that his pain and other symptoms described had commenced at the time of that jeep accident and had continued until the present time.  Dr. M. G. indicated it therefore is his medical opinion that it is as likely as not that the jeep accident caused the herniated disc injury as well as the subsequent joint pains which he had diagnosed.

Some of the claims currently at issue before the Board are for arthritis in the ankles and right leg.  But the joint degeneration and pains referenced in this statement instead concern the hips and knees, that is, in addition to the herniated disc of the lumbar spine (i.e., low back).  The same is true of an accompanying letter, also dated in April 2010, from the radiologist (D. A. S., M.D.) who has the same medical practice address, indicating radiographs had revealed mild degenerative narrowing of the knee joint.  So it does not appear these letters were submitted in relation to the claims presently before the Board, rather, to raise additional claims that the RO has not yet adjudicated as the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over these additional claims and, consequently, is referring them to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In this decision, for reasons and bases that will be discussed, the Board is explaining why there does not have to be new and material evidence to reopen the claim for service connection for residuals of a left eye injury - that is, before readjudicating this claim on its underlying merits.  So the RO's continued denial of this claim on this preliminary basis is incorrect, as reflected in the most recently issued supplemental statement of the case (SSOC) in August 2011, and requires that the RO instead immediately reconsider this claim on its underlying merits.  The Board therefore is again remanding this claim to the RO with this instruction.  The Board also is again remanding the claims for the bilateral ankle disorder, whereas the Board is going ahead and deciding the claim for a right leg disability.



FINDINGS OF FACT

1.  The Board remanded the claim concerning the right leg in March 2010, in part, to have the Veteran undergo a VA compensation examination based on his reports of having experienced persistent or recurrent, i.e., continuous symptoms (e.g., pain) since service, and, in particular, since reportedly sustaining a laceration to this leg during service in a motor vehicle accident in October 1946, even absent any relevant underlying diagnosis during the many years since service and that accident.

2.  He had this requested VA compensation examination in February 2011, and the examiner indicated there was no observable right leg scar to cause this claimed right leg disability (so such as could be from the laceration to this leg in that motor vehicle accident in service).  On objective physical examination, the right lower extremity skin area was not painful, there were no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.

3.  The Veteran therefore has failed to establish that he has or has had a right leg disability since the filing of this claim, much less as a result or consequence of any laceration he sustained to this leg in that motor vehicle accident during service.

4.  In a January 1948 decision, the RO initially considered and denied the Veteran's claim for service connection for a left eye disorder (loss of left eye), which he alleged was a residual of an injury he had sustained while in the military; however, the RO concluded the evidence failed to show he had lost this eye.  A March 1948 decision continued to deny this claim.  He did not appeal either decision.

5.  In February 2001, the RO denied a petition to reopen this claim, concluding there was not new and material evidence since those earlier decisions.  He filed a timely notice of disagreement (NOD) in July 2001, in response, and a statement of the case (SOC) was issued in December 2002.  However, although he attempted to perfect an appeal of that decision in May 2003, he was notified in October 2003 that it was untimely.  He did not express further opposition to that decision, and the next month he filed another petition to reopen this claim.

6.  Since that February 2001 decision, however, military enlistment and discharge examination reports have been submitted in support of this claim.

7.  These additional service department records were not considered in those earlier January 1948, March 1948, and February 2001 decisions, so, according to VA regulation (38 C.F.R. § 3.156(c)), negate the need to submit new and material evidence concerning this claim to have it readjudicated on its underlying merits.

8.  The RO's most recent SSOC in August 2011 impermissibly imposes this erroneous preliminary requirement that there be new and material evidence to reopen this claim and, in the process, cites the RO's April 2004 decision (from which this appeal ensued) as having in fact considered these additional service department records.  But it is the earlier decisions mentioned, when these additional service department records were not considered, which govern whether there has to be new and material evidence to reopen this claim.  And since those earlier decisions did not consider these additional service department records, there does not have to be new and material evidence to reopen this claim, rather, it automatically has to be reconsidered on its underlying merits in light of these additional service department records.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right leg disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The RO's February 2001 decision denying his petition to reopen his claim for service connection for a left eye disorder did not consider some of his official service department records, so is not a final and binding decision, in turn negating the need for there to be new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of a letter to the Veteran in January 2004.  The letter informed him of the information and evidence required to substantiate his claim for service connection for a right leg disability since the letter contained a specific subject matter heading explaining what the evidence needed to show to support this claim and listed the three specific requirements for establishing his entitlement to service connection for this claimed disability, namely, (1) proof of relevant disease or injury in service, (2) current disability, and (3) evidence linking the current disability to the disease or injury in service.  The letter also explained VA's duty to assist him in obtaining evidence in support of this claim, indicated what evidence or information was still needed from him, described the type of evidence that would be supportive of this claim, indicated where he could send the needed evidence, discussed the amount of time he had to do it, and indicated the various ways he could contact the RO, such as if he had questions or concerns.  The letter also apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  Since issued in January 2004, before the decisions in Dingess in 2006 and 2007, the letter did not also discuss the downstream disability rating and effective date elements of this claim.  But this is nonprejudicial, i.e., harmless error inasmuch as the underlying claim for service connection is being denied, so these downstream elements of the claim ultimately are moot since inconsequential.  See 38 C.F.R. § 20.1102.  The U. S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice or, for that matter, made any such pleading or allegation.  Therefore, the Board finds that VA has met its duty-to-notify obligation.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his attorney have identified as potentially pertinent, including VA medical records and private medical records.  Indeed, in response to an April 2010 VCAA notice letter sent on remand concerning this claim, the Veteran indicated later in April 2010 that he had enclosed all the remaining information or evidence that will support his claim or had no other information or evidence to give VA to support his claim.  He therefore asked to please decide his claim as soon as possible.  He reiterated this when responding to the most recent August 2011 SSOC.  In the SSOC notice response form he submitted in September 2011, he again indicated that he had no other information or evidence to submit, and that he wanted his case returned to the Board for further appellate consideration as soon as possible, which it was later in September 2011 and subsequently advanced on the docket in November 2011.

Also pursuant to the Board's March 2010 remand directive, the Veteran had a VA compensation examination.  His initial VA compensation examination on remand was in June 2010 and did not address the claim concerning his right leg disability, only instead the claims concerning his ankles (bilateral ankle disorder).  And the Veteran's attorney pointed this out and took exception when subsequently submitting a statement in September 2010.  But he since has also had a VA compensation examination in February 2011 concerning his claimed right leg disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  And the report of this additional examination addresses the concerns raised in the Board's remand of this claim, both in terms of verifying the Veteran has this claimed disability and addressing its potential relationship with his military service.  So there has been compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

As for whether new and material evidence has been submitted to reopen the claim for service connection for a left eye disorder, the Board also remanded this claim in March 2010, but for VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  

The RO accordingly sent the Veteran this Kent letter on remand in April 2010.  As since has been learned, however, because there are official service department records that were not considered in prior decisions denying this claim, there is no preliminary requirement of submitting new and material evidence to reopen this claim.  Instead, it has to be immediately readjudicated on its underlying merits, as indicated in 38 C.F.R. § 3.156(c).  So, ultimately, there was no requirement of providing this Kent notice - although, as mentioned, it was provided nonetheless.

But the Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA concerning this left eye claim pending completion of the additional development and consideration of this claim on remand.

In deciding these claims (to the extent they are being decided), although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Service Connection for a Right Leg Disability

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A disorder is service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this process VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board's June 2008 decision (since vacated) initially considering and denying this claim cited the absence of any medical evidence in the file in the many years since the Veteran's military service had ended in February 1947 showing he had received a diagnosis referable to his right leg - such as to account for his complaints of continuous pain, etc., in this leg since reportedly sustaining a laceration to this leg in October 1946 in a motor vehicle accident while in service.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub. nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that mere complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Court indicated, however, that since the McLendon threshold for requesting an examination is rather low and not predicated on whether a Veteran has received any pertinent diagnosis, rather just whether he has experienced any relevant symptoms suggesting may have disability related to his military service, he was entitled to a VA compensation examination.  This holding since has been reiterated in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  (Italics and bold-type added for emphasis.).

So, with this in mind, the Board remanded this claim in March 2010 for this necessary VA compensation examination.  And the Veteran had this requested VA compensation examination in February 2011, and the examiner indicated there was no observable right leg scar to cause this claimed right leg disability (so such as could be from the laceration to this leg in that motor vehicle accident in service).  On objective physical examination, the right lower extremity skin area was not painful, there were no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.

The Veteran therefore has failed to establish that he has or has had a right leg disability since the filing of this claim, much less as a result or consequence of any laceration he sustained to this leg in that motor vehicle accident during service.  In this regard, he has neither provided nor identified any competent and credible evidence showing a current diagnosis of a right leg disability or disability affecting this leg since the filing of this claim, despite the fact that his STRs confirm he was involved in a jeep accident in October 1946 and sustained multiple abrasions and contusions to this leg.

Merely establishing he sustained injury to this leg while in service - including in that jeep accident, is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual or consequent disability.  See 38 C.F.R. § 3.303(b).  And, unfortunately, there has been no such indication since service, including since the filing of this claim, to account for the contusions and abrasions he sustained to this leg in service and in turn suggest he has current resultant disability.  To the contrary, by all indications, including based on the February 2011 VA compensation examiner's medical opinion, the injury the Veteran sustained to his right leg during service since has completely resolved, indeed, to the point that there apparently is not now even any observable scarring stemming from those contusions and abrasions to this leg in service.

In April 2010, the Veteran's attorney submitted a letter from a private physician (M. G., M.D.) indicating the Veteran has a herniated disc of his lumbar spine, as well as joint degeneration in his hips and knees, so presumably also in his right knee in particular.  The statement further indicates that, in his medical history, he had described a jeep accident while in the Army (an obvious reference to the October 1946 accident mentioned), and that his pain and other symptoms described had commenced at the time of that jeep accident and had continued until the present time.  Dr. M. G. indicated it therefore is his medical opinion that it is as likely as not that the jeep accident caused the herniated disc injury as well as the subsequent joint pains that he had diagnosed.

Notably, however, the joint degeneration and pains referenced in this statement concern the hips and knees, that is, in addition to the herniated disc of the lumbar spine (i.e., low back).  The same is true of an accompanying letter, also dated in April 2010, from the radiologist (D. A. S., M.D.) who has the same medical practice address, indicating radiographs had revealed mild degenerative narrowing of the knee joint, a presumed indication of arthritis in the knee, although the particular knee was not specified.  This is significant because the October 1946 record from service shows evaluation and treatment for a laceration on the Veteran's right lower leg (not knee) following that motor vehicle accident in service.  So this additional medical evidence is irrelevant to this claim for current right leg disability.

In fact, on examination, the Veteran only has referred to right ankle pain.  During the other VA examination on remand, in June 2010, the VA examiner detailed the relevant medical history and complaints.  Significantly, this examiner noted that, in describing his right leg disorder, the Veteran only actually referred to his right ankle disability (another claim not being decided in this decision, instead, again remanded).  And, as mentioned, the more recent February 2011 VA examination that was specifically to assess the merits of the right leg disorder claim determined there was not any residual scarring from the injury to this leg in service or any associated disability, either.  Nor are there any other diagnoses regarding a right leg disability reported in the numerous VA outpatient records dated since service.  There are references to left leg pain, but nothing regarding pain also in the Veteran's right leg (as opposed to, as mentioned, just in his right knee and ankle).  

The Board realizes the Veteran is competent, even as a layman, to proclaim for example having experienced chronic pain, such as in his right leg, since service, even absent any medical treatment records specifically denoting as much.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  But in Buchanan and other precedent cases, however, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

And to reiterate, none of the medical evidence mentioned establishes the existence of any right lower leg disability (as opposed to right knee and ankle disability), including as would be evident from residual scarring, much less as a result or consequence of the injury to this leg in service.  So for these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for a right leg disability and, as such, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether there is a Requirement of New and Material Evidence to Reopen the Claim for Service Connection for a Left Eye Disorder 

The RO first considered and denied this claim in January 1948.  Although the Veteran had sustained laceration to his left eyebrow in service, the RO noted that he had not lost this eye as a consequence (which was the basis of the claim).

The RO appropriately notified the Veteran of that January 1948 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal that decision, but he did not.  So it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Another RO decision in March 1948 primarily concerned other claims he had pending at the time for service connection for residuals of a fractured jaw, cut chest, and bruised left leg, but also apparently continued to deny the claim for a left eye disorder.  And although notified of that additional decision in March 1948, he did not appeal it, either, so it too became final and binding on him based on the evidence then of record.  Id.

The Veteran filed a petition to reopen this claim in December 2000.  In February 2001, the RO denied this petition.  He filed a NOD in July 2001, in response, and the RO sent him a SOC in December 2002 concerning this claim.  

But although he later attempted to complete the steps necessary to perfect his appeal of this claim in May 2003 (there still needed to be a timely substantive appeal, i.e., a VA Form 9 or equivalent statement, in response to that SOC), he was notified in October 2003 that he had not filed a timely appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303, 20.304, 20.305, and 20.306.

Absent the perfection of a timely appeal of a claim, the Board has the discretionary authority not to consider the claim.  The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a NOD and formal appeal (VA Form 9 or equivalent statement).  When an Appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he is statutorily barred from appealing the decision of the agency of original jurisdiction (AOJ).  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

In any event, in this particular instance the Veteran did not express opposition to that decision and instead, later that month, filed another petition to reopen this claim.  He filed yet another petition to reopen this claim in November 2003, which the RO denied in the April 2004 decision from which this appeal ensued.


When a petition to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final and binding disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The evidence that must be considered in determining whether there is a basis for reopening a claim is the evidence that has been added to the record since the last final and binding disallowance of this claim, regardless of the specific basis of that denial, so irrespective of whether it was a decision on the underlying merits of the claim or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).

As justification for reopening this claim, the Veteran submitted additional copies of his service treatment records (STRs).  Included in these records are copies of his February 1946 enlistment examination and January 1947 discharge examination.  But in longitudinally reviewing the file, it does not appear these official service department records were in the file either in 1948 or 2001, so when previously considering this claim on those prior occasions.

The Board pointed this out when remanding this claim in March 2010 indicating that, when readjudicating this claim, there needed to be consideration of whether these official service department records (including the military discharge examination) were considered in those earlier decisions denying this claim, that is, aside from the other STRs that were considered.

According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records (such as the enlistment and discharge examination reports mentioned in this instance) that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) which otherwise would require new and material evidence to reopen the claim.


The RO's most recent SSOC in August 2011, however, prepared and issued as a consequence of the Board's March 2010 remand of this claim, impermissibly imposed this erroneous preliminary requirement that there be new and material evidence to reopen this claim and, in the process, cited the RO's April 2004 decision (from which this appeal ensued) as having in fact considered these additional service department records.  So the RO determined there was not new and material evidence to reopen this claim and, accordingly, continued to deny it on this basis.

But it is the earlier decisions in 1948 and 2001 when these additional service department records were not considered, which govern whether there has to be new and material evidence to reopen this claim.  And since those earlier decisions did not consider these additional service department records, there does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits in light of these additional service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding in a case with similar facts that the Veteran's unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records and Research Center (JSRRC), constituted official service department records for purposes of new and material evidence; thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

This claim thus has to be again remanded to the RO for consideration on its underlying merits - not instead as a petition to reopen this claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).



ORDER

The claim for service connection for a right leg disability is denied.  

However, there is no requirement of new and material evidence to reopen the claim for service connection for residuals of a left eye injury; instead, this claim has to be readjudicated on its underlying merits in light of the additional service department records obtained since the last final and binding denial of this claim.


REMAND

As explained, the RO needs to readjudicate the claim for service connection for a left eye disorder on its underlying merits - not instead as a petition to reopen this claim.  The mere fact that the additional service department records mentioned were considered in the April 2004 decision from which this appeal ensued does not create a requirement of submitting new and material evidence concerning this claim because the earlier decisions in January and March 1948 and in February 2001 did not consider this additional evidence, and it is those prior decisions that initially became final and binding in the absence of a timely appeal, not the more recent April 2004 decision because the Veteran appealed this more recent decision to the Board.

Further in regards to this claimed left eye disorder, post-service VA treatment records show the Veteran has been diagnosed with eye disorders that include cataracts and macular degeneration.  As it is shown that he sustained a laceration to his left eyebrow during service, examination and opinion are needed to determine whether any currently diagnosed eye disorder is related to that injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  


Regarding his bilateral (i.e., left and right) ankle disability, as pointed out in the Board's prior March 2010 remand, the Court indicated that, based on his reportedly having experienced continuous symptoms (e.g., pain) since service, even absent any relevant underlying diagnoses, he was entitled to a VA compensation examination for a medical nexus opinion regarding the etiology of this claimed bilateral ankle disability, including especially in terms of whether it is attributable to or dates back to his military service.  Id.

Concerning this, his STRs include an August 1946 record showing he had sustained a right ankle sprain.  There also is an indication, however, he had fractured this ankle prior to service, in November 1945, keeping in mind that he began serving on active duty in the military in March 1946.  An August 1946 X-ray, from when evaluated for that right ankle sprain in service, revealed no evidence of bony or joint abnormalities.  

In the many years since his military service ended in February 1947, there have been no diagnosed ankle disorders according to the medical evidence in the file.  And while he is competent to proclaim having experienced pain and instability, etc., in his ankles since service, his lay testimony concerning this also must be credible to have consequent probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997).

Therefore, when remanding this claim in March 2010, the Board requested that the RO schedule him for a VA compensation examination for a medical opinion concerning whether he has bilateral ankle disability (such as to account for his complaints of chronic pain in this area of his body), and if so, whether this current disability is "at least as likely as not" attributable to his military service or dates back to his service.  The Board also noted that, if the current diagnosis is arthritis, there also needed to be some indication of whether it initially manifested within one year of the Veteran's discharge from service, i.e., prior to February 1948, to in turn warrant applying the presumption of incurrence in service available under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a).

Pursuant to this March 2010 remand directive, the Veteran was examined in June 2010.  The diagnosis was bilateral degenerative disease of the ankles.  But this examiner (the report refers to a physician (M.D.) and nurse practitioner (NP)) indicated this current disability is unrelated to the Veteran's military service.  In providing the underlying reasoning, the examiner noted the Veteran's STRs did not document an active duty ankle fracture, ankle instability, or recurrent sprains and, therefore, in the absence of such findings, a posttraumatic process is less likely as not.

But as the Veteran's attorney pointed out in the September 2010 argument, this VA examiner's conclusion is contradicted by the evidence of record.  Contrary to what this VA examiner determined, there are several documents and treatment records in the file documenting that the Veteran had a right ankle injury while in service and was, in fact, hospitalized from August 26 through September 3, 1946.  The doctor at that time stated the clinical diagnosis as a right ankle sprain.  There is additional mention in his STRs of additional injuries to his right and left legs in a motor vehicle accident that he was involved in during service in October 1946.  Those additional injuries (which were not limited to his legs), resulted in another 
7-day hospital stay.

There is evidence since service of complaints of ankle pain, difficulty walking on level ground and up and down stairs, etc.  So, as this attorney pointed out, it appears the VA examiner's June 2010 medical opinion is on an inaccurate factual premise, particularly insofar as failing to recognize and acknowledge potentially relevant injury during the Veteran's service.  The Court held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And, indeed, the Board must make an express credibility finding regarding this lay evidence when eventually deciding these claims.  See Dalton and Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  In light of this, supplemental medical comment is needed concerning this determinative issue of causation as the current opinion on this issue is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Further, as already alluded to, the February 1946 enlistment examination report contains a notation that the Veteran had fractured his right ankle prior to service, in November 1945.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  But if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The Veteran has not reported his complete medical history and the VA examination did not discuss whether his right ankle disability, if pre-existing his military service, was aggravated during or by his military service beyond its natural progression.  So in this circumstance additional medical comment is needed concerning whether a right ankle disability preexisted service and, if so, whether his military service aggravated it beyond its natural progression.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his left eye or bilateral (left and right) ankle disability.  If he has, and the records are not already in the file, then obtain them with his cooperation and authorization.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After obtaining all additionally identified records, forward the claims file to the nurse practitioner or physician that performed the June 2010 VA compensation examination of the Veteran's ankles for an addendum opinion concerning the alternative possibility that any 
pre-existing right ankle disability was aggravated during or by his military service beyond its natural progression (since during his February 1946 military enlistment examination there was mention that he had fractured his right ankle prior to service, in November 1945).


This examiner additionally needs to acknowledge the Veteran's documented right ankle sprain in service and subsequent hospitalization during August and September 1946, both in terms of determining whether that sprain aggravated any preexisting right ankle disability and, if he did not have preexisting right ankle disability, in discussing why his current right ankle disability is unrelated to that right ankle sprain in service.

When previously providing the underlying reasoning for disassociating any current right or left ankle disability from the Veteran's military service, this examiner noted in the June 2010 VA examination report that the service record does not document an active duty ankle fracture, ankle instability, or recurrent sprains.  And, therefore, in the absence of such findings, a posttraumatic process is less likely as not.  So if, after further review of the file, including acknowledgment of the points noted in this remand, this examiner still believes the current ankle disability (right and/or left) is not attributable to the Veteran's military service, including to any injury he sustained to his right ankle or legs while in service, including in the subsequent motor vehicle accident in October 1946 that resulted in an additional 7-day hospitalization, there has to be better explanation of the underlying medical rationale and how those injuries in service did not lead to or precipitate any current disability.

If this examiner is no longer available to comment, then have someone else comment that is qualified to make these necessary determinations.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.


3.  Also schedule an appropriate VA examination for a medical opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current left eye disorder - irrespective of the particular diagnosis (e.g., cataracts, macular degeneration, etc.) is related to the Veteran's military service, including especially to the left eyebrow injury (laceration?) he is said to have sustained in service. 

The examiners must specifically address the relevancy of the Veteran's lay statements and the other evidence of record.  In doing so, the examiners must consider his allegations regarding the onset and continuity of his symptomatology.  See Dalton, supra (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the lack of evidence in the STRs for providing a negative opinion).

The examiners must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

All diagnostic testing and evaluation needed to make these additional determinations should be performed.

And to facilitate providing these additional comments, it is imperative the designated examiners review the claims file (or, in the case of the prior examiner, refamiliarize him/herself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering the information provided in this remand.  

If at all possible, the examiners are asked and encouraged to try and provide some definitive comment on the determinative issue of causation or aggravation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for any scheduled additional examination, without good cause, may have detrimental consequences on his pending claims.  38 C.F.R. § 3.655.

4.  Then, in light of the additional evidence, readjudicate these claims for service connection.  If any claim is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


